Citation Nr: 1102869	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) Center 
in 
Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

2. Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee with degenerative joint 
disease.

3. Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 
1977 and February 1989 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the RO in 
Wichita, Kansas, which continued a 20 percent rating for lumbar 
degenerative disc disease, a 10 percent rating for chondromalacia 
patella of the left knee with degenerative joint disease 
(previously: status post arthroscopy, left knee), and a 10 
percent rating for chondromalacia of the right knee (previously: 
arthritis, right knee).

The Veteran testified at an August 2010 videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

The issue of an increased rating for chondromalacia patella of 
the left knee with degenerative joint disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by 
compression deformity and anterior wedging of T11 and T12; 
degenerative changes of the visualized lower thoracic and lumbar 
spine (as confirmed by X-ray findings); range of motion limited 
to no worse than 54 degrees of forward flexion; pain; and 
tenderness.

2.  The Veteran's right knee disability is manifested by 
chondromalacia patella; mild degenerative joint disease (as 
confirmed by X-ray findings); range of motion limited to 135 
degrees of flexion and 0 degrees of extension; painful motion; 
and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the right knee with degenerative joint 
disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

For an increased compensation claim, the veteran must be notified 
that he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific, i.e., it need not notify 
the veteran of alternative diagnostic codes, and that that the 
statutory scheme does not require 'daily life' evidence for 
proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding 
in part Vazquez-Flores I).  Most recently, the Court clarified 
that the notice must advise the veteran to submit evidence 
demonstrating the effect that the worsening of his disability has 
on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, 
(U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claims, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claims, 
and told that it was ultimately his responsibility to support the 
claims with appropriate evidence.  In addition, August 2008 and 
March 2009 letters provided the Veteran with proper notice 
pursuant to the Vazquez requirements.  

Following the issuance of the March 2009 letter, the Veteran 
responded by indicating that he did not have any other 
information or evidence to give VA to support his appeal.  The 
claims were then readjudicated in an August 2009 statement of the 
case (SOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  In March 2009, he 
indicated that he had no other information or evidence to submit 
in support of his appeal.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran appropriate VA joints and spine 
examinations in September 2008.  The Board finds these 
examination reports to be comprehensive and sufficient in 
addressing the severity of the Veteran's disabilities.  In this 
regard, it is noted that the opinions were rendered by a medical 
professional following a thorough examination and interview of 
the Veteran.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
service-connected disabilities since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The September 2008 examination reports are thorough, and the 
opinions rendered by the examiner are supported by objective and 
clinical findings.  The examinations in this case are adequate 
upon which to base a decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the severity of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

a.	Lumbar Spine

The Veteran is service-connected for degenerative disc disease of 
the lumbar spine.  He contends that his disability is more severe 
than reflected in his currently-assigned 20 percent evaluation.  

VA treatment records do not reflect any complaints or treatment 
of the spine at any time since the issuance of the most recent 
rating decision in June 2007.  

The Veteran was afforded a VA spine examination in September 2008 
to assess the severity of his lumbar spine disability.  At the 
examination, the Veteran reported a history of fatigue, decreased 
motion, stiffness, spasms and pain.  He described having fierce 
shooting pain of a severe nature that occurred daily and lasted 
several hours, as well as radiating pain from the right buttock 
to the back of the right leg that was moderate to severe and 
aching.  He reported having severe flare-ups several times a 
night while working.  On physical examination of the spine, there 
was pain with motion and tenderness, but no spasm, atrophy, 
guarding, weakness or abnormal spinal curvatures.  Detailed motor 
examination revealed findings of active movement against full 
resistance in all areas.  Findings were normal on detailed 
sensory examination and detailed reflex examination.  There was 
no thoracolumbar spine ankylosis.  Range of motion testing of the 
thoracolumbar spine revealed active flexion from 0 to 54 degrees 
with pain at 30 degrees and passive flexion from 0 to 60 degrees 
with pain at 30 degrees.  Active and passive extension was from 0 
to 20 degrees with pain at 15 degrees.  For lateral flexion to 
the right, there was active range of motion from 0 to 25 degrees 
with pain at 25 degrees and passive motion from 0 to 30 degrees 
with pain at 25 degrees.  Active lateral flexion to the left was 
from 0 to 28 degrees with pain at 28 degrees and passive lateral 
flexion was from 0 to 30 degrees with pain beginning at 0 degrees 
and ending at 30 degrees.  Active and passive lateral rotation to 
the right was from 0 to 30 degrees with pain at 25 degrees.  
There was pain on active motion, passive motion and after 
repetitive use, but no additional loss of motion on repetitive 
use.  Lasegue's sign was negative.  X-rays demonstrated 
degenerative changes of the visualized lower thoracic spine and 
lumbar spine with compression deformity and anterior wedging of 
T11 and T12.  It was noted that this condition was associated 
with the Veteran's lumbar degenerative disc disease.  

The Veteran is currently assigned a 20 percent rating under 
Diagnostic Code 5243 for intervertebral disc syndrome.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  See 38 C.F.R. § 4.71a.  The criteria for the rating 
of spinal diseases and injuries provide that intervertebral disc 
syndrome is evaluated either under the General Rating Formula for 
Disease and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine 
assigns a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An evaluation of 40 percent is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 50 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 100 percent 
requires unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The notes to the revised rating criteria for both cervical spine 
and low back disabilities state that any associated objective 
neurological abnormalities, including, but not limited to, bowel 
or bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5243 
Note (1). 

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Id. at Note (2); see also Plate 
V, 38 C.F.R. § 4.71a.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Id.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.  Each 
range of motion measurement is rounded to the nearest five 
degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. at Note (5).  

In order to establish a rating higher than 20 percent under the 
General Rating Formula for Diseases and Injuries of the Spine, 
the medical evidence in this case would need to show forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, as is 
required for a 40 percent evaluation; unfavorable ankylosis of 
the entire thoracolumbar spine, as is required for a 50 percent 
evaluation; or unfavorable ankylosis of the entire spine, as is 
required for a 100 percent evaluation.  38 C.F.R. § 4.71a.  In 
this regard, the Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  The Board concludes that the 
criteria for a higher rating have not been met.  The range of 
motion findings discussed above, although limited, show forward 
flexion of the thoracolumbar spine to 54 degrees actively and 60 
degrees passively.  Moreover, the Veteran's spine is not shown to 
be fixed or immobile.  Indeed, the examiner specifically noted 
that the Veteran did not have thoracolumbar spine ankylosis.  As 
such, the Board finds that the Veteran has not met the criteria 
for an evaluation in excess of 20 percent under the General 
Rating Formula for Disease and Injuries of the Spine.

The Board is mindful that the Veteran has reported a history of 
fatigue, stiffness and spasms, among other things, and that there 
were objective findings of pain at 30 degrees flexion as well as 
findings of tenderness.  However, the General Rating Formula for 
Disease and Injuries of the Spine is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.  This implies 
that the factors for consideration under the holding in DeLuca, 8 
Vet. App. 202, are accounted for in the rating assigned under the 
general rating formula.  In addition, even if the DeLuca factors 
were not contemplated in the current evaluation criteria, there 
is no credible objective evidence that such factors resulted in 
additional functional limitation to the extent that under these 
codes there would be forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, for a higher rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  Indeed, range of motion 
testing at the September 2008 examination revealed no additional 
loss of motion on repetitive use.  Accordingly, unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 
rating in higher than 20 percent under Diagnostic Codes 5235 to 
5243 is not warranted.  

Under the formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent evaluation is assigned 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
DC 5243.  For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  

In this case, the Veteran is clearly shown to have degenerative 
disc disease, and he has reported having severe flare-ups several 
times a night while working that sometimes caused him to go home 
from work.  However, there is no indication in the evidence of 
record that he has been prescribed bed rest by a physician for 
his lumbar spine disability at any time.  While the September 
2008 examination report shows that the Veteran experienced 
symptoms of pain and tenderness and was taking several 
medications, there is no mention of any incapacitating episodes.  
Accordingly, a higher rating is not available under the formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, DC 5243.  

The Board has also considered whether a separate or increased 
disability rating could be assigned under Diagnostic Code 5003 
for degenerative arthritis.  38 C.F.R. § 4.71a.  In certain 
circumstances, separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, the 
evidence demonstrated that the Veteran's service-connected 
disability is manifested by visualized degenerative changes of 
the lower thoracic and lumbar spine.  However, Diagnostic Code 
5003 does not provide for a rating greater than 20 percent and 
instead states that arthritis should be rate on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected, which in this case would 
be the General Rating Formula for Diseases and Injuries of the 
Spine.  As discussed above, the Board has already determined that 
a higher evaluation is not warranted under that rating criteria.  
For these reasons, a higher rating is not available under 
Diagnostic Code 5003.  

The Board further notes that the rating schedule for evaluating 
disabilities of the spine provides that any associated objective 
neurological abnormalities are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) (2010).  
Here, the September 2008 examination report reflects negative 
findings for neurological complications; Lasegue's sign was 
negative.  Therefore, a separate rating for chronic neurologic 
manifestations is not warranted.

The Board has considered the rule for staged ratings.  Fenderson, 
supra; Hart, supra. However, as the evidence does not show that 
the criteria for a rating in excess of 20 percent have been met 
at any time during the period on appeal, the Board concludes that 
staged ratings are inapplicable.

In view of the foregoing, the Board concludes that a rating in 
excess of 20 percent for degenerative disc disease of the lumbar 
spine is not warranted.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

b.	Right Knee

The Veteran also seeks an increased rating for his service-
connected chondromalacia patella of the right knee with 
degenerative joint disease, currently evaluated as 10 percent 
disabling under Diagnostic Code 5099-5257.  For the reasons that 
follow, the Board concludes that a higher evaluation is not 
warranted.

VA treatment records do not reflect any complaints or treatment 
of the right knee at any time since the issuance of the June 2007 
rating decision.  

The Veteran was afforded a VA joints examination in September 
2008 to assess the severity of his right knee disability.  At the 
examination, the Veteran reported symptoms of giving way, 
instability, pain, stiffness and swelling.  There was no 
deformity, weakness, effusion, inflammation, or episodes of 
dislocation, subluxation or locking.  Daily flare-ups of joint 
disease, of severe nature, were reported.  On physical 
examination, range of motion testing revealed flexion from to 135 
degrees with pain at 135 degrees and extension to 0 degrees.  
There was no additional limitation of motion on repetitive use.  
There was crepitus, subpatellar tenderness and painful movement.  
There was no loss of bone, no inflammatory arthritis, no joint 
ankylosis, no mass behind the knee, no clicks or snaps, no 
grinding, no instability, and no meniscus abnormality.  X-rays 
demonstrated possible slight narrowing of the medial joint space 
of the right knee.  The diagnosis was chondromalacia patella with 
degenerative joint disease.  

Diagnostic Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  However, when limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each major joint or groups 
of minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A compensable 
evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for 
painful motion) is in order where arthritis is established by X-
ray findings and no actual limitation of motion of the affected 
joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 20 
percent disabling; and flexion limited to 15 degrees is rated at 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of the leg to 10 degrees is rated as 10 
percent disabling; extension limited to 15 degrees is rated as 20 
percent disabling; extension limited to 20 degrees is rated as 30 
percent disabling; extension limited to 30 degrees is rated as 40 
percent disabling; and extension limited to 45 degrees is rated 
as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Normal (full) range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71a, Plate II.  Separate ratings may be awarded for limitation 
of flexion and limitation of extension of the same knee joint. 
VAOPGCPREC 09-04 (Sept. 17, 2004).

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the Veteran would need to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  See 38 
C.F.R. § 4.71a, DCs 5260, 5261.  The evidence, as discussed 
above, demonstrates that the range of motion in the Veteran's 
right knee is limited to 135 degrees flexion, and that there is 
full extension.  The Veteran clearly does not meet the criteria 
for a noncompensable rating based on limitation of flexion or 
extension.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Even accounting 
for the DeLuca criteria, he is not shown to have any additional 
limitation of motion.  As such, under Diagnostic Code 5003, the 
Veteran is entitled to no more than a 10 percent rating in 
recognition of the X-ray findings of arthritis with 
noncompensable limitation of motion.  It is noted that under 
Diagnostic Code 5003, a 20 percent rating may be assigned in 
absence of limitation of motion where there is X-ray evidence of 
involvement of 2 or more major joints with occasional 
incapacitating exacerbations.  Here, there are no incapacitating 
exacerbations shown for the right knee.  Higher ratings under 
Diagnostic Codes 5003, 5260 and 5261 are therefore not available.  

Separate ratings may be assigned for arthritis with limitation of 
motion of a knee (DCs 5003-5010) and for instability of a knee 
(DC 5257).  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. 
Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998); see also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (separate disability ratings 
may be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition.).

Under Diagnostic Code 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating for impairment with 
moderate recurrent subluxation or lateral instability; and a 30 
percent rating for impairment with severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Subluxation 
of the patella is "incomplete or partial dislocation of the knee 
cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  

The Board observes that the words "slight," "moderate," and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Here, there are no objective findings in the record indicative of 
lateral instability or recurrent subluxation.  Although the 
Veteran reported at the September 2008 examination that he had 
instability in his right knee, there were no objective findings 
of such on physical examination.  In this regard, as the Veteran 
does not have any instability that can be objectively elicited, 
any instability that he does have does not rise to a level that 
can be considered "slight."  A separate rating under Diagnostic 
Code 5257 is therefore not warranted.  

The Board must also consider other possible avenues for a higher 
rating.  Knee impairment with cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion into 
the joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  
Similarly, Diagnostic Code 5259 assigns a 10 percent rating for 
surgically removed cartilage that is symptomatic.  A "semilunar 
cartilage" is one of the menisci of the knee joint.  Stedman's 
Medical Dictionary, 296 (27th ed., 2000).  Here, the Veteran is 
not shown to have any cartilage disorders, and there were no 
complaints or findings of locking or effusion at the September 
2008 examination.  Absent any evidence of a dislocated semilunar 
cartilage or a surgically removed cartilage, the Board concludes 
that a higher rating is not available under these diagnostic 
codes.  

The Board has considered the application of other diagnostic 
codes.  The Ratings Schedule provides ratings for ankylosis (DC 
5256), tibia and fibula impairment (DC 5262), and genu recurvatum 
(DC 5263).  38 C.F.R. § 4.71a.  The Board notes that ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this 
regard, the medical evidence of record does not show the Veteran 
to have ankylosis.  The aforementioned range of motion findings 
clearly demonstrate that the Veteran's right knee is not fixed or 
immobile, and it was specifically noted at the September 2008 
examination that the Veteran did not have ankylosis.  With 
respect to malunion or nonunion of the tibia and fibula, the 
Board notes that there is no evidence of fracture or dislocation 
in any of the laboratory studies on file.  There is likewise no 
evidence that the Veteran has, or ever had, genu recurvatum.  As 
such, further inquiry into the remaining diagnostic codes is 
moot.

Furthermore, the Board has considered the possibility of staged 
ratings.  See Fenderson, supra; Hart, supra.  The Board, however, 
concludes that the criteria for a rating in excess of 10 percent 
have at no time been met.  Accordingly, staged ratings are 
inapplicable. 

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an increased rating for 
chondromalacia patella of the right knee with degenerative joint 
disease.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c.	Extraschedular Ratings

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's degenerative disc 
disease of the lumbar spine and chondromalacia patella of the 
right knee with degenerative joint disease are not inadequate.  
His complained-of symptoms are those contemplated by the rating 
criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  It does 
not appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluations for 
his level of impairment.  In other words, he does not have any 
symptoms from his service-connected conditions that are unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for those service-
connected disabilities are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.


ORDER

A rating in excess of 20 percent for degenerative disc disease of 
the lumbar spine is denied.

A rating in excess of 10 percent for chondromalacia patella of 
the right knee with degenerative joint disease is denied.


REMAND

As to the issue of an increased rating for chondromalacia patella 
of the left knee with degenerative joint disease, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision. 

The Veteran's service-connected left knee disability was most 
recently assessed at a VA joints examination in September 2008.  
The claims file contains VA treatment records dated through March 
2009.  At the August 2010 videoconference hearing, the Veteran 
testified that he was scheduled to undergo surgery for left knee 
replacement on approximately September 27, 2010 at the Robert J. 
Dole VA Medical Center in Wichita, Kansas.  In this regard, while 
the September 2008 examination does not appear to be "dated," 
the Veteran's testimony at the August 2010 hearing that he had an 
upcoming knee replacement surgery indicates that his disability 
may have gotten worse since the last examination.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(stating that where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted).  In addition, this testimony also raises the 
possibility of entitlement to the assignment of a temporary total 
rating.  In view of the foregoing, the Board finds it necessary 
to remand this case to obtain outstanding records of VA medical 
treatment for the Veteran's left knee from March 2009 to the 
present, to include records of his recent knee replacement 
surgery, if any, and to schedule the Veteran for a post-surgery 
VA examination to assess the current severity of his left knee 
disability.  

Given the Veteran's statements in support of his claim, the Board 
also finds that while the appeal is in remand status, the AOJ 
must also consider whether the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2010) are met, and in accordance with the Court's holding in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), consider whether the 
claim is entitled to a total disability rating based on 
individual unemployability (TDIU).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding 
VA medical records for treatment related 
to the Veteran's left knee disability from 
March 2009 to the present, to include 
records of a knee replacement surgery that 
was scheduled for approximately September 
27, 2010 at the VA Medical Center in 
Wichita, Kansas.  

2.  After reviewing the aforementioned 
records, the AOJ should consider whether 
the Veteran is entitled to the assignment 
of a temporary total rating for his 
service-connected chondromalacia patella 
of the left knee with degenerative joint 
disease.  

3.  When appropriate, the AOJ should also 
schedule the Veteran for a post-surgery VA 
examination to determine the current 
severity of his service-connected 
chondromalacia patella of the left knee 
with degenerative joint disease.  The 
claims file must be made available to the 
examiner and the examiner must note in the 
examination report that the file was 
reviewed.  Any appropriate testing should 
be conducted, and the results reviewed, 
prior to the final opinion. The examiner 
should describe all findings in detail and 
explain the rationale for any conclusions 
reached.

4.  Thereafter, the AOJ should 
readjudicate the claim. All new evidence 
received since the issuance of the August 
2009 SOC should be considered.  
Readjudication should take into account 
whether the claimant meets the criteria 
for submission of his claim for extra-
schedular consideration, whether the 
claimant meets the criteria for a TDIU, 
and whether "staged" ratings are 
appropriate.  38 C.F.R. § 3.321(b)(1); 
Rice, supra.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


